COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00263-CV
Style:                   Christine Cole Biederman v. Beverly Jean Brown, Individually and as
                         Personal Representative of the Estate and Heirs of Glenn Edward
                         Brown, Sr.; and Baron & Budd, P.C.
Date motion filed*:      May 16, 2017
Type of motion:          Motion to Substitute Counsel
Party filing motion:     Appellees’ Counsel Kurt Kuhn and new counsel Kevin Dubose
Document to be filed:    Certificate of service on appellees Beverly Jean Brown, Individually
                         and as Personal Representative of the Estate and Heirs of Glenn
                         Edward Brown, Sr.; and Baron & Budd, P.C.

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
              If document is to be filed, document due: June 2, 2017.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellees’ motion to substitute new counsel Kevin Dubose is granted because it
       complies with Rule 6.5 and was signed by both original and new counsel. See TEX. R.
       APP. P. 6.5(d). However, withdrawing counsel Kurt Kuhn is ordered to mail a copy
       of the motion and this order to appellees via certified and first-class mail and to file a
       certificate of service with this Court within 10 days of the date of this order. See id.
       6.5(b), (d). The Clerk of this Court is directed to remove Kurt Kuhn as co-counsel for
       appellees and substitute Kevin Dubose as their lead co-counsel of record.

Judge’s signature: /s/ Evelyn V. Keyes
                                                 Acting for the Court

Date: May 23, 2017




November 7, 2008 Revision